 

Exhibit 10.1

 

 

SECOND AMENDMENT TO

MANAGEMENT SERVICES AGREEMENT

THIS SECOND AMENDMENT TO MANAGEMENT SERVICES AGREEMENT (this “Amendment”) is
made effective as of April 1, 2018 (the “Amendment Effective Date”), by and
between Araxes Pharma LLC, a Delaware limited liability company, having a
business address at 3033 Science Park Road, Suite 220, San Diego, CA 92121 (the
“Company”), and Kura Oncology, Inc., a Delaware corporation having a business
address at 3033 Science Park Road, Suite 220, San Diego, CA 92121 (“Kura”).

WHEREAS, Company and Kura desire to amend the Management Services Agreement
dated October 1, 2014 by and between Company and Kura, as amended effective as
of April 1, 2016 (the “Agreement”), as set forth herein.

NOW, THEREFORE, in consideration of the various covenants and agreements
hereinafter set forth, the parties agree as follows:

1.

In Exhibit B, Services/Fees, Section 1A is deleted in its entirety and replaced
with the following: “A.For Management Services, the Company shall pay Kura a
monthly fee of $60,000.00.”  

2.

Except as amended as described above, all other terms and conditions of the
Agreement will remain in full force and effect.

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment by their duly
authorized officers or representatives.

  

Kura Oncology, Inc.

 

Araxes Pharma LLC

 

 

 

 

By:

/s/ Troy E. Wilson, Ph.D., J.D.

 

By:

/s/ Heidi Henson

Name:

    Troy E. Wilson, Ph.D., J.D.

 

Name:

     Heidi Henson

Title:

President and CEO

 

Title:

     CFO

Date:

March 29, 2018

 

Date:

March 20, 2018

 

 